IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                  Assigned on Briefs January 3, 2003

                     GLENDA COOPER v. STATE OF TENNESSEE

                  Appeal from the Tennessee Claims Commission, Eastern Division
                      No. 20101387     Vance W. Cheek, Jr., Commissioner

                                         FILED JANUARY 27, 2003

                                       No. E2002-02415-COA-R3-CV



This is a wrongful death action filed against the State of Tennessee1 with the Tennessee Claims
Commission. The State filed a motion for judgment on the pleadings, asserting that it was not liable
for the actions of the Bradley County Sheriff, whose negligence is alleged to be the proximate cause
of the death of the plaintiff’s intestate. The Claims Commission, relying upon the case of Spurlock
v. Sumner County, 42 S.W.3d 75 (Tenn. 2001), held that the sheriff was not a state employee2 but
rather a county officer. It dismissed the claim against the State. We affirm.

             Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Claims Commission
                                    Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.

John C. Cavett, Jr., Chattanooga, Tennessee, for the appellant, Glenda Cooper, individually and as
the Administratrix of the Estate of William Burl Cooper, II.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Mark
A. Hudson, Senior Counsel, for the appellee, State of Tennessee.


                                                     OPINION




         1
          The plaintiff’s claim also named as defendants Bradley County and its county sheriff, Daniel R. Gilley. These
claims are no t before us on this app eal.

         2
          “State emp loyee” is defined in T enn. C ode Ann. § 8-42 -101 (3)(A ) (2002). See also Tenn. Code Ann. § 9-8-
112(a) (199 9).
                                                  I.

        Glenda Cooper sued the State in her individual capacity and as the Administratrix of the
Estate of William Burl Cooper, II. Her complaint arises out of the death of her son, who was shot
and killed by one Travis Best, a former state prisoner, on April 7, 2000. The complaint alleges that
Best had previously been serving a state sentence in the custody of the Sheriff of Bradley County at
the county workhouse. It is alleged in the complaint that the sheriff illegally released Best before
he had fully served his sentence. The plaintiff charges that the sheriff is legally responsible for her
son’s death and that his malfeasance occurred while the sheriff was serving both as an agent of
Bradley County and as an agent of the State.

        As previously indicated, the Claims Commission determined that the sheriff was not a state
employee and that, consequently, the plaintiff could not pursue a claim against the State. The
plaintiff appeals, contending the sheriff was acting as a state employee when he improperly released
Best. The issue on this appeal is simply this: Does a county sheriff act as a state employee when
he or she takes action with respect to a state prisoner in the sheriff’s custody?

                                                  II.

        Both parties rely upon language in the Supreme Court case of Spurlock v. Sumner County,
42 S.W.3d 75 (Tenn. 2001). In Spurlock, the Sumner County Sheriff’s Department investigated the
plaintiffs in connection with a murder. Id. at 76. In their complaint, the plaintiffs alleged that, in
spite of a lack of evidence connecting them to the crime, the sheriff’s department continued to focus
the investigation on them. Id.

        The fabricated testimony of an informant led to the plaintiffs’ convictions and sentences of
life imprisonment. Id. Subsequently, a new investigation into the murder revealed information that
eventually resulted in other individuals confessing to the murder. Id. Thereafter, the plaintiffs’
convictions were vacated. Id.

        The plaintiffs then filed suit against, among others, Sumner County in the United States
District Court for the Middle District of Tennessee, claiming that the defendants had conspired to
wrongfully convict the plaintiffs of murder, in violation of 42 U.S.C. §§ 1981, 1983, and 1988. Id.
The plaintiffs premised their claim against Sumner County on Monell v. Department of Social
Services, 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978), which held that liability may be
imposed against local governments for policies that give rise to constitutional torts. The plaintiffs
argued that they were harmed by the law enforcement policies established by the Sumner County
sheriff. Spurlock, 42 S.W.3d at 77. In a motion to dismiss, Sumner County countered that the
sheriff “did not speak with final policymaking authority for the county,” as the law in Tennessee
recognizes the sheriff as a county officer rather than a state officer. Id. Because the district court
found the law in Tennessee to be ambiguous on this subject, it certified the following question to the




                                                 -2-
Tennessee Supreme Court: “‘Does a sheriff, when acting in a law enforcement capacity, [act] as a
state [official] or [as a] county official under Tennessee law?’” Id. at 76 (bracketing in Spurlock).

       The Tennessee Supreme Court began its analysis with an examination of McMillian v.
Monroe County, Alabama, 520 U.S. 781, 117 S. Ct. 1734, 138 L. Ed. 2d 1 (1997), in which the
United States Supreme Court was faced with the issue of whether an Alabama sheriff was a state or
county official. The United States Supreme Court adopted two principles to guide its analysis:

               First, the question is not whether [the sheriff] acts for Alabama or
               Monroe County in some categorical, “all or nothing” manner. Our
               cases on the liability of local governments under § 1983 instruct us to
               ask whether governmental officials are final policymakers for the
               local government in a particular area, or on a particular issue....Thus,
               we are not seeking to make a characterization of Alabama sheriffs
               that will hold true for every type of official action they engage in. We
               simply ask whether [the sheriff] represents the State or the county
               when he acts in a law enforcement capacity.

               Second, our inquiry is dependent on an analysis of state law.... This
               is not to say that state law can answer the question for us by, for
               example, simply labeling as a state official an official who clearly
               makes county policy. But our understanding of the actual function of
               a governmental official, in a particular area, will necessarily be
               dependent on the definition of the official’s functions under relevant
               state law....

Id. at 785-86, 117 S. Ct. at 1737 (citations omitted). The Court then determined that “Alabama
sheriffs, when executing their law enforcement duties, represent the State of Alabama, not their
counties.” Id. at 793, 117 S. Ct. at 1740. However, the Court went on to state that “since it is
entirely natural that both the role of sheriffs and the importance of counties vary from State to State,
there is no inconsistency created by court decisions that declare sheriffs to be county officers in one
State, and not in another.” Id. at 795, 117 S. Ct. at 1742.

        After examining McMillian, the Tennessee Supreme Court – noting that “Tennessee law has
not always clearly defined whether sheriffs function as state or county officers”– sought to clarify
the law on this issue. Spurlock, 42 S.W.2d at 78. Following the road map of McMillian, the Court
first looked to the Tennessee Constitution, which “designates sheriffs as members of county
government rather than as members of the state executive department.” Spurlock, 42 S.W.3d at 78
(citing Tenn. Const. art. VII, § 1). Second, the Court stated that the Tennessee Constitution provides
that “the sheriff, along with other county officials, is to be elected by the voters of the county, and
vacancies in the office of sheriff are to be filled by the county legislative body.” Spurlock, 42
S.W.3d at 78 (citing Tenn. Const. art. VII, §§ 1, 2). Third, state law provides that the county rather
than the state is responsible for paying the sheriff’s salary and other expenses associated with the


                                                  -3-
office. Spurlock, 42 S.W.3d at 79; see generally Tenn. Code Ann. § 8-24-101, et seq. (2002). The
Court reasoned that this factor supported a holding that the sheriff was a county officer, predicated
on the Court’s earlier observation that “‘[t]he primary badge of a State officer is that the Legislature
provide that the State pay the salary of the office.’” Spurlock, 42 S.W.3d at 79 (quoting Durham
v. Dismukes, 206 Tenn. 448, 454, 333 S.W.2d 935, 938 (1960)).

        In addition, the Court pointed out that the sheriff’s duties “when acting in his or her law
enforcement capacity ordinarily extend only to the border of the county in which the sheriff was
elected,” Spurlock, 42 S.W.3d at 79 (citing Tenn. Code Ann. § 38-3-102 (1997)), and that “the
overall duties of the office of sheriff, which are defined by statute, are largely applicable within the
sheriff’s county.” Spurlock, 42 S.W.3d at 79; see generally Tenn. Code Ann. § 8-8-201, et seq.
(2002). The Court also found it quite significant that the Governmental Tort Liability Act (“the
GTLA”) provides that counties are liable for the negligent acts of their sheriffs under certain
circumstances. Spurlock, 42 S.W.3d at 80 (citing Tenn. Code Ann. § 29-20-101, et seq. (2000 &
Supp. 2002)).

        Relying upon these and other factors, the Court clarified Tennessee’s ambiguous position
with respect to the governmental classification of a sheriff by holding that “the sheriff serves as a
county official when acting in his or her law enforcement capacity.” Spurlock, 42 S.W.3d at 82.
The Court expounded upon this holding by adopting the language used by Justice Ginsburg in her
dissent in McMillian, stating that, in Tennessee, “‘[a] sheriff locally elected, paid, and equipped,
who autonomously sets and implements law enforcement policies operative within the geographic
confines of a county, is ordinarily just what he [or she] seems to be: a county official.’” Spurlock,
42 S.W.3d at 82 (quoting McMillian, 520 U.S. at 804, 117 S. Ct. at 1746 (Ginsburg, J., dissenting))
(bracketing in Spurlock).

                                                  III.

        We agree with the State’s interpretation of the Spurlock case as it relates to the facts of the
case at bar. When the sheriff released Best from his custody, the sheriff was acting in his role as a
law enforcement officer. As sheriff, he was responsible for the county workhouse. It is clear that
the prisoners housed there – be they state prisoners or county inmates – were in the sheriff’s custody
because he was the chief law enforcement officer of Bradley County. The responsibilities related
to the care and custody of prisoners held in county facilities are obligations imposed by law upon
county sheriffs, see Tenn. Code Ann. § 8-8-201(3) – sheriffs being the individuals who have been
elected by the people of the various counties to perform these and other law enforcement functions.
If the sheriff was guilty of actionable negligence in releasing Best and that negligence was the
proximate cause of the death of the plaintiff’s son, Bradley County is legally responsible for the
sheriff’s conduct under the GTLA. See Tenn. Code Ann. § 29-20-102(2), (3) (2000). The State of
Tennessee is not. Under Spurlock, it is clear that the sheriff was not acting as an employee or agent
of the State when he released Best.




                                                  -4-
                                               IV.

        The judgment of the Claims Commission is affirmed. This matter is remanded to the Claims
Commission for the collection of costs assessed there, pursuant to applicable law. Costs on appeal
are taxed to Glenda Cooper.


                                                     _______________________________
                                                     CHARLES D. SUSANO, JR., JUDGE




                                               -5-